t c summary opinion united_states tax_court estate of keith l gurr deceased mary julene wooden general personal representative and delma p gurr petitioners v commissioner of internal revenue respondent docket no 7194-99s filed date bradley s shannon for petitioner delma p gurr ’ r craig schneider for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ at the time of the trial petitioner keith l gurr was represented by counsel when the estate was opened his counsel filed a motion for withdrawal which was granted unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners' federal income taxes additions to tax and accuracy-related_penalties as follows addition_to_tax penalty year deficiency sec_6651 a sec_6662 a sdollar_figure sec_372 s big_number big_number at trial the parties filed a written stipulation wherein petitioners conceded the above deficiencies additions to tax and the accuracy-related_penalties the only issue for decision is whether delma p gurr petitioner is entitled to relief from joint_and_several_liability under sec_6015 for the years at issue more specifically petitioner seeks relief under sec_6015 alternatively limited_liability relief under sec_6015 and in the further alternative relief under sec_3 after the case was heard and taken under advisement keith l gurr died and the estate of keith l gurr deceased mary julene wooden general personal representative was substituted as petitioner because of his health mr gurr did not appear at trial or present any evidence ‘ sec_6015 was enacted by sec_3201 of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 and is effective with respect to any_tax liability arising after date and any_tax liability arising on or before date that is unpaid on that date f respondent and keith l gurr mr gurr opposed petitioner's claim however ina posttrial reply brief respondent conceded petitioner's entitlement to limited_liability relief under sec_6015 to the extent of percent of the deficiencies attributable to three adjustments in the notice_of_deficiency for and four notice_of_deficiency adjustments for the year relating to certain real_estate transactions respondent made no concession with respect to one adjustment in the notice_of_deficiency relating to the taxable_portion of social_security_benefits received by petitioners that year given the concession of respondent petitioner nevertheless maintains her entitlement to total relief under sec_6015 c and f some of the facts were stipulated those facts and the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed mr gurr's legal residence was sandy utah and petitioner's legal residence was west jordan utah petitioner and mr gurr were married in their marriage lasted years they separated on date and were divorced on date they had five children petitioner had one other child from a prior marriage respondent issued separate notices of deficiency to petitioner and mr gurr and a joint petition was filed timely petitioner thereafter filed an amended petition to assert her claim for relief under sec_6015 mr gurr had a tenth-grade education throughout their marriage he was self-employed for several years he operated a coal business wherein he purchased and delivered coal to customers at one time he and petitioner operated a commercial horse riding stable petitioner assisted in the operation of this business later mr gurr went into the real_estate business wherein he purchased and held land either for resale or development this was the activity mr gurr was engaged in during the years at issue that activity was the principal source_of_income of petitioner and mr gurr during and at the time of trial mr gurr wa sec_77 years of age and both he and petitioner had been retired for several years petitioner was a high school graduate and attended brigham young university for a short time she did not receive a degree from that institution during world war ii petitioner served years in the women's branch of the u s navy which at that time was known as the waves other than assisting in the operation of the riding stable business she was never employed outside the home during her marriage with mr gurr petitioners filed joint federal_income_tax returns for and for each year the income and expenses from mr gurr's real_estate activity were reported on schedule c profit or loss from business of the return petitioners reported schedule c losses of dollar_figure and dollar_figure respectively for and in the notices of deficiency respondent made no adjustments to the schedule c income and expenses reported by petitioner and mr gurr on their and returns thereby allowing the losses claimed each of the and tax returns also included a schedule d capital_gains_and_losses with respect to certain real_estate transactions on the schedule d for among other transactions reported on that schedule petitioner and mr gurr reported a long-term_capital_loss of dollar_figure from two real_estate transactions on that same schedule d petitioner and mr gurr reported a long-term_capital_gain of dollar_figure from a separate real_estate_transaction in the notices of deficiency respondent disallowed the dollar_figure long-term_capital_loss for lack of substantiation respondent also determined that the reported dollar_figure long-term_capital_gain constituted ordinary_income to the extent of dollar_figure on their return petitioner and mr gurr claimed a schedule d short-term_capital_loss of dollar_figure from the sale of real_estate a long-term_capital_loss of dollar_figure as guarantors on two notes and long-term_capital_gains from installment_sales of dollar_figure in the notices of deficiency respondent disallowed these two losses for lack of substantiation respondent further determined that dollar_figure of the schedule d long-term_capital_gain of dollar_figure constituted ordinary_income finally on their return petitioner and mr gurr claimed a dollar_figure net_operating_loss_carryover from that carryover loss claimed on the return was disallowed in the notices of deficiency because the adjustments to the tax_return fully eliminated any carryover loss to as a result of the adjustments to the return respondent determined that dollar_figure in social_security_benefits received by petitioner and mr gurr constituted taxable_income petitioner was not involved in keeping the books_and_records for the real_estate activity however she was familiar with the manner in which mr gurr maintained his records his system of record keeping was simply retaining receipts and other documents accumulated over the year which he gathered up at the end of each year and took to their accountant to be sorted out for income_tax purposes petitioner knew however that mr gurr's system of record keeping was deficient in many respects as evidenced by the fact that substantially_all the adjustments in the notices of deficiency were based upon the failure to substantiate the amounts claimed on their joint returns as capital_gain losses and the failure to substantiate the character of their reported capital_gains at trial petitioner testified the whole reason we are here today is because of keith gurr's poor record keeping that testimony was corroborated by petitioner's daughter who testified at trial on behalf of petitioner although petitioner was not involved in the day-to-day conduct of the real_estate business over the years she was a party to many transactions in the acquisition and sales of property and in several instances in instituting legal actions with mr gurr in connection with land titles several tracts of land were acquired in her name alone and others jointly with mr gurr the court is satisfied from the evidence that petitioner's name on these deeds was not for nominal purposes for example in mr gurr filed an individual petition for relief under chapter of the bankruptcy code prior to institution of the proceeding he arranged with petitioner to have certain real_estate transferred to her in order that such property would be beyond the reach of his creditors petitioner knew and understood that to be the purpose of the transfer during the course of the bankruptcy proceeding mr gurr petitioned the court for the sale of a certain tract of real_estate in which petitioner owned a one-half interest that sale was a dollar_figure transaction petitioner consented to the sale on the condition that her interest in the sales proceeds be protected she also consented to the use of some of the proceeds for payment of there is no indication in the record that mr gurr's creditors challenged the validity of the transfer secured claims owing by mr gurr there are other instances where petitioner and mr gurr filed a joint action to clear the title to certain property they owned or subordinated mortgage rights on certain properties to inferior creditors during alone petitioner sold her interests in at least nine separate real_estate properties the marriage between petitioner and mr gurr was not harmonious petitioner and her daughter both testified that over the years mr gurr was abusive both physically and mentally to petitioner and the children petitioner was not allowed any role in the family finances nor did mr gurr keep petitioner informed on their finances or how well the real_estate activity was doing mr gurr's allowances to petitioner for the household and furnishings for the children were meager oftentimes mr gurr threatened petitioner to obtain her signatures on various documents in connection with the real_estate activity in spite of these shortcomings the marriage lasted for years at the time of the divorce a considerable amount of real_estate was owned by petitioner and mr gurr several tracts were in petitioner's name and others were in the joint names of petitioner and mr gurr on date the state court having jurisdiction of the divorce proceeding approved a property settlement between petitioner and mr gurr in that settlement petitioner was allotted an undivided half interest with mr gurr in big_number acres of land several other tracts of undisclosed acreage were allotted to petitioner in full ownership the family home was allotted to mr gurr and petitioner was allotted a lot and mobile home where she established her residence petitioner also was awarded dollar_figure in cash an additional_amount of dollar_figure to be paid_by mr gurr over years and finally dollar_figure due on installments from prior sales of real_estate mr gurr was ordered to pay dollar_figure to petitioner's divorce attorney the agreement provided that neither party was liable for alimony in an order by the same court dated date entitled additional findings_of_fact and conclusions of law the court stated the parties have acquired the following personal properties during their marriage d the tax loss carryforward as reported on the tax_return is an asset of the parties and should be divided equally for future years emphasis added the court's order is dated date and refers to a loss carryover there is some question in the court's mind as to whether is the year that was intended by the court because the return had not been filed as of the date of the court's order the return included a net_operating_loss_carryover worksheet that reflected a net_operating_loss_carryover of dollar_figure that would have carried over to the year therefore the income_tax return for presumably would have included as a deduction the dollar_figure as reflected on the net continued thereafter in the same decree petitioner was awarded one-half of the net operating tax loss carry forward balance for use on unfiled and future returns the federal_income_tax return by petitioner and mr gurr was filed on date as a joint_return petitioner and mr gurr were separated at that time the return was prepared at the direction of mr gurr by his return preparer a certified_public_accountant petitioner did not sign that return and never authorized anyone to sign the return for her she did not know a return had been filed for nevertheless petitioner at trial stipulated that she intended to file a joint_return for and did not challenge any of the income or expenses reported on the return the federal_income_tax return was also filed as a joint_return on date after the divorce with mr gurr petitioner signed that return at the offices of her divorce attorney at the time petitioner signed the return she was accompanied to her attorney's office by her daughter petitioner was not comfortable with the net_operating_loss_deduction of dollar_figure claimed on page one of the return which she referred to continued operating loss carryover worksheet that was included with the return at trial as a credit she did not want to sign the return and only signed because her attorney recommended that she do so the lawyer's recommendation was based solely on his belief that if petitioner signed the return because of the credits she would never have to pay any income_tax for the rest of her life not satisfied with that recommendation and requesting a more specific explanation the attorney's reply was what difference does it make you've got credits and just sign it petitioner signed the return and admitted at trial that she was not comfortable with the explanation and recommendation of her attorney with regard to the claimed credits on the returns petitioner also acknowledged knowing that her attorney was not knowledgeable in tax law however she made no attempt to ascertain from other sources the merits of the claimed net_operating_loss_carryover petitioner's daughter cast further light on the circumstances surrounding her mother's signing of the return following is a portion of her testimony on direct examination q so darla just moving back to just the signing of this '93 tax_return when you went into the office with your mother did she ask the attorney about anything on that tax_return --- a honestly -- q --- before she signed it a --- at first she was going to sign it and i says what are you doin' why are you just signing that hasn't that gotten you into trouble in the past and so then she started to question it and then he -- billjanic stated to her what do you care what is in the return it's going to make you not have to pay taxes for the rest of your life there's a big credit half of it's going to be declared to you in the divorce decree so just sign it i says what are the credits from at least you could tell us what the credits are from and he would not tell us he says -- he says i really don't know they're here sign it it benefits your mother that's all there is to it on cross-examination petitioner's daughter further testified q you mentioned that you told your mom when she was going to sign the return -- now mom what are you doing you know hasn't this gotten you in enough trouble in the past a right q what were you talking about a well just from how badly that he treated her and that he just expected her to do things she never knew what was going on i felt that she succumbed to my father and let him rule her and that she should be trying to investigate to read the documents and to know what's going on i felt that she needed to understand what was going on because much of her life she had been beaten down to the point of where she didn't care what was going on and she needed to learn this she needed to be independent and read the documents and understand them before she signed them as a general_rule spouses filing a joint_return are each jointly and severally liable for the full tax_liability for the taxable_year of the return under sec_6013 sec_6015 however provides several avenues for relief from the imposition of joint_and_several_liability on a spouse sec_6015 provides complete or proportionate relief from liability for an innocent spouse similar to former sec_6013 sec_6015 permits a taxpayer who is divorced or separated to elect to have his or her tax_liability calculated as if separate returns had been filed and finally sec_6015 f provides an opportunity to obtain equitable relief if relief is not otherwise available to a spouse the court first addresses petitioner's claim for relief under sec_6015 to qualify for relief under this provision a taxpayer must establish that a joint_return was made under sec_6013 sec_6015 b a there was an understatement_of_tax attributable to erroneous items of one spouse sec_6015 b at the time of signing the return the spouse seeking relief did not know and had no reason to know of such understatement sec_6015 c taking into account all the facts and circumstances it is inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to the understatement sec_6015 b d the spouse requesting relief has elected the benefits of subsection b within a certain prescribed time period sec_6015 b e because these requisites are stated in the conjunctive it is necessary that the taxpayer claiming relief establish that all requisites of sec_6015 a through e have been met mitchell v commissioner tcmemo_2000_332 kalinowski v commissioner tcmemo_2001_21 respondent agrees that petitioner satisfies the requirements of sec_6015 a b and e for both years at issue respondent further agrees that for petitioner satisfies the requirements of sec_6015 c because petitioner did not know and had no reason to know of the understatement since petitioner did not sign the return and did not know the contents of that return for respondent contends that petitioner knew or had reason to know of the understatement_of_tax and therefore fails to satisfy sec_6015 c respondent also contends that as to both and taking into account all the facts and circumstances it would not be inequitable to hold petitioner liable for the understatement under sec_6015 d with respect to the return the court is satisfied from the record that petitioner had reason to know of the understatement both petitioner and her daughter were more than just skeptical about the substantial carryover loss they questioned the past credibility of mr gurr and moreover neither petitioner nor her daughter was satisfied with the -- - answers to the questions they posed to petitioner's divorce attorney regarding the net_operating_loss_carryover claimed on the return yet in spite of these doubts neither petitioner nor her daughter looked beyond the inquiries they made with the divorce lawyer the court disagrees with petitioner's argument that she is entitled to relief under the standard set forth in 887_f2d_959 9th cir revg an oral opinion of this court that a spouse has reason to know of an understatement if a reasonably prudent taxpayer in his or her position at the time of signing the return could be expected to know that the return contained the understatement although this court is not bound by price v commissioner supra under 54_tc_742 affd 445_f2d_985 10th cir since this case would not be appealable to the court_of_appeals for the ninth circuit the facts here satisfy the court that petitioner did not meet the standard set forth in price petitioner and her daughter both knew that petitioner's divorce attorney was not knowledgeable about tax law and the explanations the attorney provided convinced them that such explanations were not satisfactory yet petitioner made no further efforts to go beyond the recommendations of her divorce lawyer petitioner was under a duty to inquire further for therefore the court holds that petitioner possessed constructive knowledge of the -- - understatement kalinowski v commissioner supra therefore petitioner has not satisfied the requirement of sec_6015 b c with respect to the year under sec_6015 d a spouse seeking relief from joint liability must establish that it is inequitable to hold him or her liable for the deficiency attributable to the understatement based upon due consideration of all the facts and circumstances one of the factors to be considered is whether the taxpayer seeking relief has significantly benefited from the understatement on the return sec_1 b income_tax regs transfers of property to the spouse seeking relief are relevant in determining the existence of a significant benefit and such transfers are not limited to the tax years in which the understatement relates kalinowski v commissioner supra in spite of the abusive nature of the marriage over the years petitioner acguired numerous tracts of land in her name individually and in co-ownership with her spouse mr gurr she was awarded those properties in the property settlement with mr gurr after the two were divorced the court notes that the understatements at issue are based upon adjustments by respondent to schedules d of the tax returns for and all these adjustments are related to and arose out of the real_estate activity reported on schedules c of the returns no adjustments were made by respondent to schedules c of the returns for and for both years net losses were claimed on the schedules c which respondent allowed thus petitioner received a tax_benefit from these losses on this premise it appears to the court that there is a basic inconsistency in petitioner's claim for relief on the one hand petitioner claims she should be relieved of joint liability on the schedule d adjustments because she was not a participant and not involved in the real_estate activity yet petitioner does not disavow or disclaim the tax benefits she realized from the schedule c losses claimed and allowed on the and returns all in connection with the same real_estate activity the case for inequity has not been established petitioner has not satisfied the requisites of sec_6015 d and accordingly is not entitled to relief from joint liability under sec_6015 for both years at issue the court next addresses petitioner's claim for relief under sec_6015 as noted earlier respondent conceded petitioner's entitlement to relief under sec_6015 to the extent of percent of the understatements relating to most of the adjustments for the years in question all of which are related to the real_estate activity petitioner claims relief for that portion of the understatements not conceded by respondent -- - sec_6015 provides relief from joint liability for spouses either no longer married legally_separated or living separate and apart generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_325 sec_6015 places the burden_of_proof with respect to establishing the portion of the deficiency allocable to the electing spouse upon such spouse with respect to erroneous deduction items sec_1 d iv proposed income_tax regs fed reg date entitled erroneous deduction items provides generally that erroneous deduction items related to a business or investment are allocated to the spouse who owned the business or investment and if both spouses owned an interest in such activity an erroneous deduction item is generally allocated between the spouses in proportion to each spouse's ownership_interest unless there is clear_and_convincing evidence supporting a different allocation erroneous items of income are allocated similarly to the spouse who was the source of the income sec_1_6015-3 proposed income_tax regs fed reg date sec_6015 provides that each individual who elects application of sec_6015 shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual the question here is whether petitioner established by clear_and_convincing evidence that she did not own any part of the real_estate activity giving rise to the disallowed deductions and adjustments relating to schedules d of petitioner's joint returns for the years at issue the record does not support petitioner's contentions as noted earlier regardless of mr gurr's threats to her over the years petitioner acquired real_estate individually and in co- ownership with mr gurr and participated in various legal matters pertaining to the real_estate activity including assisting mr gurr in his personal bankruptcy in accepting title to certain of his real_estate to escape the reach of his creditors the divorce court essentially awarded one-half of the real_estate to each and specifically provided that the net_operating_loss_carryover at issue in this case constituted an asset of mr and mrs gurr to be divided equally for federal_income_tax purposes moreover the schedule c for the real_estate activity for each year at issue reported net losses which were not disallowed by respondent by filing joint income_tax returns for these years petitioner realized a 50-percent tax_benefit from these losses she is not entitled to relief for the 50-percent portion of the tax understatements from the schedule d adjustments not conceded by respondent on this record petitioner has not established that she is entitled to relief under sec_6015 for any - - amount greater than that conceded by respondent petitioner's final claim for relief is under sec_6015 that provision allows the secretary to relieve a spouse of liability if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax or deficiency and relief is otherwise not available under sec_6015 or c 115_tc_183 this court's review under sec_6015 is limited to whether there was an abuse_of_discretion by the secretary in denying relief cheshire v commissioner supra pincite 114_tc_276 on the basis of all the facts and circumstances discussed earlier petitioner has not established that there was an abuse_of_discretion by respondent in denying her claim for relief under sec_6015 reviewed and adopted as the report of the small tax_division decision will be entered under rule ’ for the year respondent determined that because of the income and expense adjustments dollar_figure of social_security_benefits received by petitioner and mr gurr is includable in their gross_income it appears to the court that both mr gurr and petitioner received social_security_benefits during continued continued however the record does not reflect the total amount of the benefits received and the portions thereof received by each spouse respondent on brief takes the position that since petitioner did not establish the amount received by mr gurr the entire amount of taxable social_security income should be attributed to petitioner although respondent is technically correct the court is of the view that if the social_security amounts received by petitioner and mr gurr that year can be ascertained and there is no dispute as to these amounts the amounts received by mr gurr should not be attributed to petitioner if however there is any legal or factual dispute as to this item then respondent's position is sustained and the entire amount of the income should be attributed to petitioner
